Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 1 of 12 PageID #:10345

                                                                                                         COPY




                                      SPECIAL CLASS IA SURABAYA DISTRICT COURT
                                             Jalan Raya Arjuno No. 16-18 Surabaya
                                      Tel. 031-531-1523 Fax 031-534-3907 Email [illegible]
                                                       Website [illegible]




                                          COPY OF SURABAYA
                                       DISTRICT COURT RULING
                                         No. 679/Pdt.P/2021/PN.Sby
                                    FOR JUSTICE BASED ON ALMIGHTY GOD

                               Handed down by the SURABAYA DISTRICT COURT
                                                 On day date
                                             on the petition of
                                           A.R.N

                                           as the PETITIONER

 Note :   Copy of Surabaya District Court Ruling No. 679/Pdt.P/2021/PN.Sby given to and/or at the oral request of
          the PETITIONER as the petitioner in accordance with the letter dated ____________________

* Delete as applicable




                                                                              Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 2 of 12 PageID #:10346

                                                                                                              COPY

                                                  RULING
                                         Number 679/Pdt.P/2021/PN.Sby
                                     FOR JUSTICE BASED ON ALMIGHTY GOD

      The Surabaya District Court, which hears and adjudicates civil matters in the court of first instance, has
handed down a ruling on the petition from

         Name              :                                      A.R.N.
         Place of Birth    : Surabaya;
         Date of Birth     :       -2003;
         Sex               : Male;
         Religion          : Islam;
         Citizen of        : Indonesia;
         Occupation        : Student/Pupil;
         Address           :                                            Sub-district of Gundih, District of Bubutan,
                             City of Surabaya
         Status            : Married

In this matter granting power of attorney to : Achmad Budiarto, S.H. and Indra Irawan, S.H., joint Advocates/Legal
Counsel at the law office of *IRDIAN SAPUTRA, S.H., M. Hum & Partners* with their address at Jalan Jambangan
Baru Kav. 1A, City of Surabaya, on the basis of a Special Power of Attorney dated April 17, 2021, attached to the
case file, hereinafter called the Petitioner;

The said District Court;

Having read the documents in this matter;

Having taken note of the exhibits submitted at the hearing;

Having heard the testimony from the witnesses at the hearing.




                                                                           Page 1 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                           Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 3 of 12 PageID #:10347

                                                                                                               COPY

Considered that the Petitioner by his petition registered with the Office of the Clerk of the Surabaya District Court
on April 17, 2021 an registered under Register Number 679/Pdt P/2021/PN.Sby, which sets forth the following:

1.       that the Petitioner resides in and is domiciled in the Jurisdiction of the Surabaya District Court and so the
         PETITIONER legally filed this petition with the Surabaya District Court;

2.       that the Petitioner has Identity Card Number 6                     , which was issued on January 15, 2021
         by the City of Surabaya Population and Civil Registration Service Office (Exhibit P1);

3.       that the Petitioner has an Excerpt from the Birth Certificate Number 2            , which was issued on
         December 31, 2003 by the City of Surabaya Population and Civil Registration Service Office (Exhibit P2);

4.       that the Petitioner has Family Card Number 2                     which was issued on January 14, 2021 by
         the City of Surabaya Population and Civil Registration Service Office (Exhibit P3);

5.       that the Petitioner is an adult and is capable of taking legal action, and married a woman named ALVINA
         ROSE TALITHA, on the basis of Surabaya Religious Court Ruling on February 19, 2021 No.
         265/Pdt.P/2021/PA.Sby;

6.       that the Petitioner has Excerpt from Marriage License Number 0                      which was issued on
         February 24, 2021 by the Marriage Registration Officer, Office of Religious Affairs District of Bubutan,
         City of Surabaya (Exhibit P-4);

7.       that therefore the Petitioner is legally capable and can take actions for himself, either in or out of Court to
         manage the Petitioner’s needs in matters relating to his parents’ movable and immovable estate and/or other
         legal actions;




                                                                           Page 2 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                            Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 4 of 12 PageID #:10348

                                                                                                               COPY

8.    that the Petitioner has the status of an Orphan who does have his biological father named PERMADI
      ANGGRIMULJA, who died on October 29, 2018, as evidenced by Excerpt of Death Certificate Number
      3674-KM-13122018-0001 dated December 13, 2018, which was issued by the City Tanggerang Selatan
      Population and Civil Registry Service, and his biological mother named EVA CHRISTIANTI
      RAHMAYANI who died on October 26, 2015, as evidenced by Excerpt of Death Certificate Number 3578-
      KM-02112015-2017 dated November 2, 2015, which was issued by the City of Surabaya Population and
      Civil Registry Service (Exhibits P-5 and P-6);

9.    that the Petitioner, who is an adult and is legally married, can be qualified as someone who is capable of
      taking legal action and can act legally to take those necessary actions came across difficulties and
      obstructions when he wished to make arrangements for his parents’ estate documents or valuable
      documents relating to the Notary or Land Deed Conveyancer Officer, civil and military Government
      Agencies, private companies, State-Owned Businesses, Private/State (BUMN) Owned Banks, without
      exception throughout the territory of the Republic of Indonesia;

10.   that in order to take legal action, the Petitioner filed with the Court for the status of an adult who is capable
      of acting legally in all the actions set forth in point 9 above, so as to make it easier for the Petitioner to deal
      with or act legally at the present time and in the future, the Petitioner petitioned the Surabaya District Court
      to grant it;




                                                                           Page 3 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                            Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 5 of 12 PageID #:10349

                                                                                                              COPY

11.      that the Petitioner is able to pay the expenses arising from this petition.

Based on the reasons referred to above, the Petitioner petitions the Chief Justice of the Surabaya District Court to
agree to accept the evidence which the Petitioner has submitted and also agree to hand down a ruling whose
disposition reads as follows:

1.       to grant the PETITIONER’S petition.

2.       to declare that the PETITIONER (Abitama Ramadhan Nandiva) is legally capable and can act legally for
         and on behalf of himself in all matters, either before or out of Court, and to manage his parents’ estate
         documents, or valuable documents relating to a Notary or Land Deed Conveyancer Officer, civil and
         military Government Agencies, private companies, State-Owned Businesses, Private/State (BUMN)
         Owned Banks, without exception throughout the territory of the Republic of Indonesia.

3.       to charge the expenses arising from this petition to the PETITIONER:

Or if the Surabaya District Court thinks otherwise, we petition for the fairest possible decision (Ex aequo et bono);

          Considered that on the day set for the hearing, the Petitioner appeared represented by his Counsel as
referred to above and after the Petition was read out, the Petitioner declared that he affirmed his petition;

         Considered that to confirm his petition, the Petitioner’s counsel has submitted the following exhibits, to
which a sufficient amount of stamp duty was affixed:

1.       A photocopy of Identity Card (NIK):                             in the name of
         dated January 15, 2021, exhibit P-1;

2.       A photocopy of Family Card No.                           in the name of the head of family M. Hillaludin dated
         January 14, 2021, exhibit P-2;




                                                                             Page 4 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                            Scanned with CamScanner
        Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 6 of 12 PageID #:10350

                                                                                                                     COPY

                                                                                                          A.R.N.
        3.       A photocopy of an Excerpt from Birth Certificate No. 23350/2003 in the name of A
                        dated December 31, 2003, Exhibit P-3;

        4.       A photocopy of Marriage License Number 0080/0038/I/2021 dated February 24, 2021, exhibit P-4;

        5.       A photocopy of Identity Card (NIK):                          in the name of Alvina Rose Talitha Hermawan
                 dated January 15, 2021, exhibit P-1;

        6.       A photocopy of Family Card No. 3                       in the name of head of family Endy Hermawan dated
                 January 15, 2021, exhibit P-6;

        7.       A photocopy of an Excerpt from Birth Certificate No.                   in the name of Alvina Rose Talitha
                 Hermawan dated December 31, 2003, exhibit P-7;

        8.       A photocopy of Death Certificate Number 3                              in the name of Permadi Anggrimulja,
                 exhibit P-8;

        9.       A photocopy of Death Certificate Number                                    in the name of Eva Christianti
                 Rahmayani, exhibit P-9;

                  Considered that after all the exhibits referred to were examined and checked and matched against the
        originals and it turned out that they matched and were in conformity so that they were admissible as valid exhibits in
        this petition;

                Considered that at the hearing the Petitioner also presented 2 (two) witnesses who under oath gave the
        following testimony:

Witness I. M. Hillaludin:

        That the witness knows the Petitioner because he is the Petitioner’s brother.

        That the petitioner is the child of husband and wife Permadi Anggrimulja and Eva Christianti Rahmayani;

        That the Petitioner is the only child of Permadi Anggrimulja and Eva Christianti Rahmayani and has no biological
        siblings;
        That both of the Petitioner’s parents are deceased:




                                                                                   Page 5 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                                  Scanned with CamScanner
         Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 7 of 12 PageID #:10351

                                                                                                                     COPY

1.       The Petitioner’s father named Permadi Anggrimulja died on October 29, 2018;

2.       The Petitioner’s mother named Eva Christianti Rahmayani died on October 26, 2015.

That the Petitioner was born on October 27, 2003;

That the Petitioner married a woman named Alvina Rose Talitha Hermawan on February 24, 2021;

That at this time the Petitioner is living with the witness;

Witness II. Yahman:

         That the witness knows the Petitioner because he is the Petitioner’s neighbor.

         That the petitioner is the child of husband and wife Permadi Anggrimulja and Eva Christianti Rahmayani;

         That the Petitioner is the only child of Permadi Anggrimulja and Eva Christianti Rahmayani and has no biological
         siblings;
         That both of the Petitioner’s parents are deceased:

1.       The Petitioner’s father named Permadi Anggrimulja died on October 29, 2018;

2.       The Petitioner’s mother named Eva Christianti Rahmayani died on October 26, 2015.

That the Petitioner was born on October 27, 2003;

That the Petitioner married a woman named Alvina Rose Talitha Hermawan on February 24, 2021;

That at this time the Petitioner is living with the witness M. Hillaludin;

         Considered that since the exhibits and the witnesses presented at the hearing were sufficient, and the Petitioner did
 not present anything else at the hearing, the Petitioner is petitioning for a Ruling:




                                                                                   Page 6 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                                   Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 8 of 12 PageID #:10352

                                                                                                                 COPY

         Considered that to shorten the analysis of the ruling, everything set forth in the official report of the hearing
are contained in this ruling;

                                         Concerning the Legal Considerations


         Considered that the intention and purpose of the Petitioner’s Petition is as set forth above,

         Considered that in his petition the Petitioner basically asked that he be permitted to be legally capable and
could take legal action for and on behalf of himself in all matters, both in and out of Court;

         Considered that to support the arguments in his petition the Petitioner submitted exhibits P-1 through P-9
and 2 (two) witnesses;

          Considered that on the basis of the Petitioner’s testimony and in combination with the exhibits submitted at
the hearing, it is the view of the Court that the following legal facts were obtained:

         that it is true that the Petitioner is the child of husband and wife Permadi Anggrimulja and Eva Christianti
         Rahmayani,

         that it is true that both of the Petitioner’s parents are deceased:

1.       The Petitioner’s father named Permadi Anggrimulja died on October 29, 2018 in Karawang;

2.       The Petitioner’s mother named Eva Christianti Rahmayani died on October 26, 2015 in Surabaya.

that it is true that the Petitioner was born in Surabaya on October 27, 2003;

that it is true that the Petitioner does not have any biological siblings;

that it is true that the Petitioner married a woman named Alvina Rose Talitha Hermawan on February 24, 2021 in
Surabaya:

         Considered that from the legal facts referred to above, the Judge reasoned as follows:




                                                                               Page 7 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                              Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 9 of 12 PageID #:10353

                                                                                                              COPY

          Considered that based on exhibit marked P-3, the Excerpt of the Birth Certificate proves that it is true that
the Petitioner was born on October 27, 2003 from the husband and wife named Permadi Anggrimulja, SH, SE and
Eva Christanti Rahmayani;

        Considered that the Petitioner’s father died on October 29, 2018 and the Petitioner’s mother died on
October 26, 2015 (See exhibits P-8 and P-9);

         Considered that the exhibits filed and the testimony of the witnesses presented at the hearing proved that it
is true that the Petitioner is the biological child of husband and wife Permadi Anggrimulja, SH, SE and Eva
Christanti Rahmayani and he has no biological siblings so that the Petitioner is the sole heir of Permadi
Anggrimulja, SH, SE and Eva Christanti Rahmayani because during his parents’ marriage no child other than the
Petitioner was born;

         Considered that the Petitioner is the sole heir of his two parents who can make arrangements for the
parents’ estate or valuable documents relating to a Notary or a Land Conveyance Officer, civilian and military
Government agencies, Private or State-Owned Businesses, Privately/State-owned banks (BUMN), without exception
throughout the territory of the Republic of Indonesia, and based on the Provisions in Article 330 of the Code of Civil
Law which reads: “A person is considered an adult if he/she is 21 years of age or is/has ever been married before
the age of 21”. So exhibit P-3 shows that the Petitioner is 17 (seventeen) years old and cannot be declared legally
capable of taking legal action. However, that Article also reads that “to be declared capable of taking legal action
must be 21 years of age or has married before reaching the age of 21 years”, and according to exhibit P-4 the
Petitioner married on February 24, 2021. Therefore on the basis of Article 330




                                                                           Page 8 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                           Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 10 of 12 PageID #:10354

                                                                                                                COPY


of the Code of Civil Law it can be declared that the Petitioner is legally capable and can take legal actions for and on
behalf of himself;

          Considered that on the basis of the considerations referred to above, the Surabaya District Court believes
that the Petitioner’s petition has sufficient grounds and does not conflict with the applicable legal regulations so that
it must be granted;

          Considered that in regard to the court costs arising from this matter since these court costs are a matter of
the petition, the expenses arising from this petition are charged to the Petitioner;

         Noting and in light of the relevant regulations and legal provisions;

                                                        RULES

1.       To grant the said Petitioner’s Petition;
                                            A.R.N.
2.       To declare that the Petitioner (                             ) is legally capable and can take legal action for
         and on behalf of himself in all matters, both in and out of Court, and to manage his parents’ estate
         documents, or valuable documents relating to a Notary or Land Deed Conveyancer Officer, civilian and
         military Government agencies, private companies or State-Owned Enterprises, Privately/State (BUMN)
         Owned Banks, without exception throughout the territory of the Republic of Indonesia;

3.       To order the Petitioner to pay court costs of Rp. 120,000 (one hundred twenty thousand rupiah);

         Ruled on Tuesday, May 11, 2021, by me Suparna, S.H., M.H, Judge in the Surabaya District Court, which
ruling was pronounced on that same day in open court,




                                                                            Page 9 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                             Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 11 of 12 PageID #:10355

                                                                                                               COPY


assisted by Siswanto, S.H., Substitute Clerk at the said District Court in the presence of the Petitioner’s Counsel.

Substitute Clerk                                            Judge
SIGNED                                                      SIGNED
Siswanto, S.H.                                              Supamo, S.H. M.H.

Costs:
1.       Registration Fee                     Rp.      30,000
2.       Processing Fee (ATK)                 Rp.      60,000
3.       PNBP Summons Fee                     Rp.      10,000
4.       Ruling Materials                     Rp.      10,000
5.       Ruling Editing                       Rp.      10,000
         Total                                Rp.       120,000 (one hundred twenty thousand rupiah);




                                                                           Page 10 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                            Scanned with CamScanner
Case: 1:18-cv-07686 Document #: 1141-2 Filed: 06/12/21 Page 12 of 12 PageID #:10356

                                                                                                         COPY

NOTE:
      It is noted here that the Petitioner received the contents of the Ruling in the civil matter petition
Number 679/Pdt.P/2021/PN.Sby on Tuesday, May 11, 2021.

                                           for the Clerk
                                           Civil Junior Clerk

                                           Signed

                                           Sofia Diana Christina, S.H.
                                           Civil Service ID No. 19630415 198803 2001

        It is noted that an official copy of the Ruling in the civil matter petition Number 679/Pdt.P/2021/PN.Sby
dated May 11, 2021 was provided at the request of the Petitioner on Monday, May 17, 2021

                                           for the Clerk
                                           Civil Junior Clerk
                                           [stamp duty]
                                           Sofia Diana Christina, S.H.
                                           Civil Service ID No. 19630415 198803 2001

527/T/8/2021
Number [illegible]
1. Fee
2. [illegible] decision   Rp. 5,500
3. Legalization           Rp. 10,000                5/12/21
[illegible]               Rp. 10,000
                          Rp. –
         TOTAL            Rp. 25,5000




                                                                      Page 11 Ruling No. 679/Pdt.P/2021/PN.Sby
                                                                                       Scanned with CamScanner
